Appeal by defendant from: (1) a judgment of the County Court, Kings County, rendered December 4, 1959, convicting him, on his plea of guilty, of attempted grand larceny in the second degree, and sentencing him, as a second felony offender, to serve a term of one year and three months to two years and six months; and (2) from an order of said court, entered December 9, 1959, denying his application to withdraw his plea of guilty and to inspect the Grand Jury minutes. Judgment affirmed. No separate appeal lies from the order, which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldoek, Kleinfeld, Christ and Pette, JJ., concur. >